DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MICHAEL CASTRO,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D15-473

                          [September 9, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Matthew I. Destry, Judge; L.T. Case No.
09013488CF10C.

  Michael Castro, Florida City, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Laura Fisher,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   The defendant argues that the circuit court erred in issuing an order
barring him from proceeding pro se in future postconviction motions. The
court found that the defendant filed successive and frivolous motions.
However, the defendant argues he filed only one rule 3.850 motion. The
state appropriately concedes that the record supports the defendant’s
argument. Based on the foregoing, we reverse the order and remand for
proceedings consistent with this opinion.

  Reversed and remanded.

STEVENSON, DAMOORGIAN and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.